Citation Nr: 0942176	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for lumbar spine herniated discs at L4-S1 with 
radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1986 to December 
1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which continued a 40 percent evaluation 
of a herniated disc at L4-L5 and at L5-S1 with radiculopathy.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  

The Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the Veteran's claim.

The Veteran's service-connected lumbar spine disability has 
been evaluated under Diagnostic Code 5243 for intervertebral 
disc syndrome (IVDS).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2009).  The rating schedule essentially provides that 
IVDS may be rated by one of three ways: (1) on the basis of 
the frequency of incapacitating episodes; (2) under the 
criteria of the General Rating Formula for Rating 
Disabilities of the Spine; or (3) by separately rating any 
orthopedic and neurological manifestations, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code (see Note (1)), 
whichever method results in the higher evaluation.  Id.

A VA examination was completed in January 2005; however, the 
VA examiner did not have the opportunity to review the claims 
file.  Although the examiner indicated that the Veteran 
denied any periods of incapacitation in the previous 12 
months, the Board notes that the Veteran has submitted leave 
statements from her place of employment indicating frequent 
absences from work related to her back pain in 2004.  At the 
time of the examination, the Veteran also reported that she 
has problems with her bladder that necessitated the wearing 
of a pad.  The examiner did not comment on the relationship, 
if any, of this problem to the Veteran's service-connected 
low back disorder.  The examiner also noted that there were 
no abnormal neurological findings.  Deep tendon reflexes were 
2+/5 in all extremities and muscle strength was 5/5.  The 
examiner rendered a diagnosis of normal lumbosacral spine 
with the Veteran's subjective complaints and a normal 
examination.  

Subsequent to the January 2005 VA examination, the Veteran 
reported that she was having trouble performing her job as a 
corrections officer and that a neurologist who saw her in 
January 2006 at the St. Louis VA Medical Center agreed with 
her that she is unable to do her job although from the record 
she was still apparently employed.  In the referenced January 
2006 VA outpatient treatment record the Veteran reported that 
she was having more difficulty working as a corrections 
officer and the examiner did note that because of this there 
was some potential danger if she was physically impaired, so 
it was probably advisable for her to go to a pain clinic for 
intervention such a epidural steroids to see if the pain 
could be relieved.  She reported that she had taken 6 weeks 
of sick leave in the past year for back problems.  Deep 
tendon reflexes were reported to be 1+ for upper and lower 
extremities and painful limited flexion was demonstrated on 
examination.  The diagnosis was low back pain due to lumbar 
disc degeneration in lumbosacral spine; limited in activity 
and more problems doing corrections officer work.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  The Board finds that as 
it appears that there has been a change in the symptoms 
associated with the Veteran's service-connected low back 
disorder since her last VA examination in 2005, a more 
current VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the Veteran that 
are dated from January 2006 to the 
present.  The RO/AMC should also 
attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, 
provided that she completes the 
required authorization forms.

2.  The Veteran should be afforded a VA 
examination within the appropriate 
specialty to determine the current 
level of disability due to lumbar spine 
herniated discs at L4-S1 with 
radiculopathy.  The claims folder must 
be made available to the examiner for 
review before the examination.  The 
examiner should set forth all 
orthopedic and neurological 
symptomatology associated with the 
Veteran's service-connected low back 
disability.

a).  The neurology examination should 
identify all neurological 
manifestations and symptomatology and 
offer an opinion as to whether the 
Veteran has any separately ratable 
neurological disability to include any 
bowel and bladder complaints (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
low back disability.

b).  The orthopedic examination should 
include range of motion testing of the 
lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes). The examiner 
should also render specific findings as 
to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
the lumbar spine. If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
Veteran likely experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The 
examiner should also indicate whether 
there is any ankylosis of the spine, 
and if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

c).  The examiner must render findings 
responsive to the criteria for rating 
intervertebral disc syndrome (IVDS) and 
specifically, comment as to the 
existence and frequency of any 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a 
physician).  The examiner should 
specifically indicate the frequency of 
such incapacitating episodes over the 
previous 12 month period.  

d.)  The examination report should 
include a discussion of the effects of 
the Veteran's service-connected lumbar 
spine disability on her occupational 
and daily activities.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
